DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention:
Claim 1, lines 4-5, requires that the rolls do not intermesh. However, there is no mention of meshing or intermeshing in the original disclosure and therefore no support for such a limitation. The limitation therefore comprises new subject matter. 
Claim 1, lines 18-21, requires that the distance between the axes of the rolls be greater than the radius of both of the rolls, where the radius is defined as the distance between the corresponding axis of rotation. However, there is no discussion of any relationship between the radius of the rolls and the distance between their axes in the original disclosure. The limitation therefore comprises new subject matter. 
Claim 1, lines 21-23, requires that the teeth on the opposing rolls be maintained at a discrete distance from each other to define a gap extending consistently along the opposing rolls. However, there is no discussion of the gap being consistent along the opposing rolls in the original disclosure. The limitation therefore comprises new subject matter. 

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention:
Claim 10, lines 19-21, requires that the teeth on the opposing rolls be maintained at a discrete distance extending consistently from each other to define a gap of separation. There is no discussion in the original disclosure for the teeth being maintained at a discreet and consistent distance from each other. The limitation therefore comprises new subject matter. 
Claim 10, lines 22-24, requires that the teeth of the opposing rolls do not intermesh. There is no support for this limitation in the original disclosure. The limitation therefore comprises new subject matter. 
Response to Arguments
First, it is noted that the declaration under 37 C.F.R. §1.132 filed 05/04/2022 is incomplete. Second, the applicant implies the instant application has priority to a provisional patent application filed in 2015. However, the only priority of record is to a patent application filed 06/28/2016.
The declaration under 37 CFR 1.132 filed 05/04/2022 is insufficient to overcome the rejection of claims 1 and 10 based upon new matter issues under 35 U.S.C. 112(a) as set forth in the last Office action because: as noted above, the declaration is incomplete. 
Additionally, and more importantly, the present application is being examined under the first inventor to file provisions of the AIA . The AIA  defines the term “effective filing date” for a claimed invention in a patent or application for patent as the earliest of: (1) the actual filing date of the patent or the application for the patent containing the claimed invention; or (2) the filing date of the earliest application for which the patent or application is entitled, as to such an invention, to a right of priority of the benefit of an earlier filing date under 35 U.S.C. 119, 120, 121, 365 or 386. Therefore the “effective filing date” of the elected species of original claims 1 and 10 is the filing date of the instant application: 03/16/2018. (Priority to patent application 15/195,595 is noted, however the elected species of original claims 1 and 10 was not disclosed in this earlier application.)
As expressed by the examiner in the interview of 02/24/2022: the claimed limitations are restricted to the elected species as originally disclosed in claims 1 and 10. Any limitations above and beyond the originally claimed subject matter, including limitations that are old and well-known in the art, are subject to 35 U.S.C. 112(a) new matter rejections because of the applicant’s failure to originally describe the elected species in the Specification or in the Drawings.  
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        June 3, 2022